His Excellency Mr. Denis Sassou Nguesso, President of the Republic of the Congo, has bestowed on me the great honour of representing him at the Assembly. On his behalf and on behalf of the delegation accompanying me, I would like to take this solemn opportunity to sincerely congratulate His Excellency Mr. Mogens Lykketoft on his election as President of the General Assembly at its seventieth session. I also pay tribute to his predecessor, His Excellency Mr. Sam Kahamba Kutesa, for his leadership. I recognize Secretary- General Ban Ki-moon’s tireless commitment in guiding the affairs of the Organization, and I renew the indestructible support of my country, the Republic of the Congo, for his constant efforts to bring about a world characterized by peace, freedom, democracy and development for all.
In creating the United Nations, the founding fathers did not intend just to preserve future generations from the scourge of war, but also — and this is stated in the San Francisco Charter — to promote social progress and better standards of life for the multitude.
In the past 70 years tremendous human progress, with spectacular scientific and technological advances in various areas, has opened up unexpected opportunities
for humankind. People everywhere have become thirsty for democracy and freedom. Many Bastilles have been stormed and the walls of totalitarianism have crumbled. There are many countries like mine that, since the beginning of the 1960s, have been able to enjoy their inalienable right to self-determination, shrugging off the yoke of colonialism and joining the large family of the free, right here in the concert of nations. The emergence of new Powers, a historic development of which we are privileged witnesses, has birthed a multipolar world. Since then, international cooperation has experienced a tremendous expansion through activities in varied areas.
Over the past 70 years, humankind has not experienced tragedy on the scale of that of the Second World War. This long period of peace since 1945 — quite similar to that which began following the famous Congress of Vienna in 1815, two centuries ago, and which lasted until the start of the First World War — is owed largely to the United Nations, the Organization that has often served as a catalyst and central forum for harmonizing the efforts of peace loving nations. When we draw up the balance sheet of the last 70 years, it can be said that the United Nations has more than kept its promise and given proof, if proof were needed, of how much it is needed and how relevant it is to history.
My country, the Republic of the Congo, welcomes the resumption of relations between Cuba and the United States. We believe that this easing of relations between the two countries goes in the direction of history. My country’s Government fervently hopes that this courageous and thoughtful process will lead fairly quickly to the lifting of the economic embargo that has had a stranglehold on the Cuban people for far too long. We call on that generous humanism that the American people have demonstrated in crucial periods of history, such as during the Second World War.
My country, the Republic of the Congo, welcomes the recent conclusion of the Iranian nuclear agreement because it represents a further step towards a world free of destructive arsenals, indeed towards a world of peace.
Along with this inarguable progress, we cannot ignore the weaknesses that have often characterized the actions of our Organization and that sometimes have reduced its ability to influence the course of events. We still have not managed to ward off the spectre of war or all forms of armed conflict — conflicts often fuelled by non-State actors, by nebulous networks that
38/45 15-29816

02/10/2015 A/70/PV.25
feed terrorism, by widely dispersed small groups that take religious proselytise to extremes, by reckless drug cartels or by pirates of misery who plunder the waterways.
Climate change and its dangerous repercussions for the environment, endemic poverty, migration crises, inequalities between States and within States, to stick with iconic and contemporary examples, are today real threats to the stability of States and world peace. Central Africa, the region that I hail from, has not been spared by these plagues, in view of the attacks by the Lord’s Resistance Army and the unspeakable atrocities committed in Nigeria, the Niger, Cameroon and Chad by the sadly infamous sect called Boko Haram. Given the gravity of this new genre of terrorist threat, the States of the region have recognized the need to oppose it with a common response, which is why we in the Economic Community of Central African States have mobilized to fight that irredentist, terrorist and sectarian organization. To this worrying picture we might add the ongoing tensions in Mali and South Sudan, which continue despite the signing of several peace agreements.
With respect to the Central African Republic, His Excellency Mr. Denis Sassou Nguesso, as is well known, is steadfastly leading the international mediation in the crisis that this brotherly country has been facing for many years. The national reconciliation forum held in Bangui in May resulted in findings that demonstrate the willingness of Central Africans to turn the page on the recurrent crises that have marked the history of their country.
However, their legitimate aspiration for peace remains subject to the successful conclusion of the electoral process, for which the support of the international community as a whole remains necessary if we want to see that country achieve the transition, token of lasting stability, before 31 December. Unfortunately, the painful events of recent days, which have been punctuated with unheard-of violence, could jeopardize all the efforts to help the country recover lasting peace and stability. The serious incidents that shook Bangui recently and the recurrence of intercommunal violence can only reinforce the widely shared impression that the transition process as it stands today remains fragile. That is why our commitment to that country is so highly sought after.
In this decisive phase of the transition process, President Denis Sassou Nguesso, international mediator
of the crisis, is dedicated more deeply than ever to his mission. With the support of all partners, he will spare no effort to meet the Central African Republic’s innumerable challenges, almost all of which can be characterized as a high priority or an emergency.
I would like to pay tribute to the international community for the ongoing commitment of the International Contact Group, and also salute the tireless efforts of all the peacekeeping forces deployed in Central African Republic since the beginning of the crisis, first in the framework of the African-led International Support Mission in the Central African Republic, then under the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic, then under Operation Sangaris, and finally under the European Union-led peacekeeping force. At the same time, I wish to salute the memory of all the brave soldiers who have sacrificed their lives for the sake of peace and international solidarity.
Peace and stability, both at the national and international levels, as we know well, cannot be effective without a minimum of economic development that benefits the greatest number of people, especially in developing countries. As we celebrate the seventieth anniversary of our Organization, the adoption a few days ago of the 2030 Agenda for Sustainable Development (resolution 70/1) is in all respects a decisive step in building the brighter future we want for our planet, for our people, for posterity.
By establishing an effective strategy for funding and planning for sustainable development, the Addis Ababa Action Agenda, adopted in July at the third International Conference on Financing for Development, puts us squarely on track for cooperation for development for all. The Republic of the Congo completely aligns itself with this viewpoint and hopes to see significant progress in the implementation of that comprehensive new programme.
My country is among those that have a national strategy for sustainable development, which is an essential instrument for strategic planning. It is also one of those countries where the practice of democracy is being consolidated and strengthened every day, in particular through a continuous process of regular citizen consultations between opposition and majority parties, with a view to peaceful elections.
With the peace and stability it enjoys, and aware that sport contributes to the promotion of education, health,
15-29816 39/45

A/70/PV.25 02/10/2015
development and peace, our Government successfully organized, from 4 to 19 July 2015, the eleventh All- Africa Games, of which our capital Brazzaville is the historic birthplace.
At the 2005 World Summit our senior leaders clearly expressed their decision to see the United Nations reformed, starting with its spearhead, the Security Council. That decision demonstrates the steadfast collective will to put our Organization in a new historic perspective. We firmly believe that the United Nations vitally needs greater transparency, justice, equality and internal democracy, while strictly respecting the sovereign equality the dignity of each State. By defining and adopting a common position in the framework of the Ezulwini Consensus, Africa has clearly shown the way for the necessary reform that it resolutely calls for.
The Republic of the Congo here solemnly renews its commitment to the United Nations, in the footsteps of the founding fathers and in accordance with the Preamble of the Charter. On behalf of the Republic of the Congo, I exhort the community of nations gathered here to consolidate its efforts more than ever to definitively make manifest the noble ideals of freedom and equality, justice and peace, solidarity among peoples and human generosity.
